Title: From Thomas Jefferson to Thomas Paine, 13 September 1789
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Paris Sep. 13. 1789.

My last to you was of the 23d. of July. yours of the 13th. of the same month. I am now within a week or ten days of my departure, tho’ not decided whether by Havre or Lorient. The latter port is inconvenient, but there is a vessel there which suits me. The former port much more eligible, but no certainty yet of a vessel there. But if none before the 23d. I set out for Lorient. They have decided here some principal outlines of their constitution. 1. That the national assembly shall be in constant existence. 2. That it shall consist of but one house. 3. That the king shall have a negative on their laws, not absolute, but suspensive only till another assembly shall decide ultimately. It is not yet decided whether their elections shall be annual, biennial, or triennial. They may also perhaps appoint still a council of revision with a power of advising only to reconsider a law past. But this is incertain. They have still to decide on their judiciary system, and the provincial and municipal organisation. Tranquillity is well established in Paris, and tolerably so thro’ the whole kingdom; and I think there is no possibility now of any thing’s hindering their final establishment of a good constitution, which will in it’s principles and merit be about a middle term between that of England and the United States. Accept the affectionate Adieus, and assurances of sincere esteem from Dear Sir Your most obedt. humble servt.,

Th: Jefferson

